Per Curiam.

As to the second point of diminution alleged, the stipulation of counsel of plaintiff in error will be entered of record, and may supply the place of the certiorari and return. The record will be amended in this point according to the defendant’s suggestion.
As to the first point in which the transcript is alleged to be defective, the writ may go. The materiality of the alleged defect will not in general be inquired into on suggestion of diminution. Reed v. Curry, 40 Ill. 73.
It is unnecessary, however, that the county court should-certify matters already before us. The writ will, therefore, direct the county court to certify whether the writ of attachment has indorsed thereon the interrogatories propounded to the plaintiff in error as garnishee, and the answer thereto, or either of them. Counsel for defendant are advised to frame the writ, for which a precedent may be found. 2 Cow. 38-9.

Writ of certiorari allowed.